Case 1:21-cv-03796-MKB-SJB Document 1 Filed 07/06/21 Page 1 of 9 PageID #: 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 TODD C. BANK,                                   1:21-cv-03796

                               Plaintiff,        COMPLAINT

                -against-

 JOHN DOE,

                               Defendant.


                                       INTRODUCTION

       1.     Plaintiff, Todd C. Bank (“Bank”), brings this action for violations of a federal statute

and a New York statute: respectively, the Telephone Consumer Protection Act, 47 U.S.C. Section

227 (“TCPA”), and New York General Business Law (“GBL”) Section 399-p.

       2.     Bank brings this action individually.

       3.     Bank intends to seek to represent a class of all other persons who would be members,

as described below, of the “Federal Robocall Class.”

       4.     Bank intends to seek to represent a class of all other persons who would be members,

as described below, of the “Federal Do-Not-Call Class.”

       5.     Bank intends to seek to represent a class of all other persons who would be members,

as described below, of the “New York Class.”

       6.     The period of the Federal Robocall Class is the date that the first corresponding claim

existed through the date of commencement of this action (the “Federal Robocall Class Period”).

       7.     The period of the Federal Do-Not-Call Class is the date that the first corresponding

claim existed through the date of commencement of this action (the “Federal Do-Not-Call Class

Period”).



                                                 1
Case 1:21-cv-03796-MKB-SJB Document 1 Filed 07/06/21 Page 2 of 9 PageID #: 4




           8.    The period of the New York Class is the date that the first corresponding claim existed

through the date of commencement of this action (the “New York Class Period”).

           9.    Bank seeks individually, and intends to seek on behalf of the other putative members

of the Federal Robocall Class, statutory damages and injunctive relief.

           10.   Bank seeks individually, and intends to seek on behalf of the other putative members

of the Federal Do-Not-Call Class, statutory damages and injunctive relief.

           11.   Bank seeks individually, and intends to seek on behalf of the other putative members

of the New York Class, statutory damages, injunctive relief, and reasonable legal fees.

           12.   The term “person,” as used in this Complaint, incorporates the definition of “person”

provided in 1 U.S.C. Section 1.

                                              PARTIES

           13.   Bank is a resident of the Eastern District of New York.

           14.   Defendant, John Doe, is an unknown natural person or entity.

                                  JURISDICTION AND VENUE

           15.   The Court has jurisdiction over the federal-law claims under 28 U.S.C. Section 1331.

           16.   The Court has jurisdiction over the state-law claims under 28 U.S.C. Section 1367(a).

           17.   Venue is proper in this District pursuant to 28 U.S.C. Section 1391(b)(2).

                                                FACTS

           18.   During the Federal Robocall Class Period, John Doe initiated, to residential telephone

lines and to telephone numbers assigned to a cellular telephone service, numerous telephone calls

using a prerecorded voice to deliver a message (a “Prerecorded Message”) for the purpose of

encouraging the purchase of purported discounted-energy services Doe (the “John Doe Telephone

Calls”).



                                                   2
Case 1:21-cv-03796-MKB-SJB Document 1 Filed 07/06/21 Page 3 of 9 PageID #: 5



         19.    During the Federal Do-Not-Call Class Period, John Doe placed, during a 12-month

period, multiple John Doe Telephone Calls to numerous telephone numbers that had, as of the

placement of at least two such telephone calls, been registered on the National Do-Not-Call Registry

for at least 31 days.

         20.    During the New York Class Period, John Doe placed, to telephone numbers with an

area code of 212, 315, 332, 347, 516, 518, 585, 607, 631, 646, 680, 716, 718, 845, 914, 917, 929,

or 934 (“New York Telephone Numbers”), numerous John Doe Telephone Calls (the “New York

Telephone Calls”).

         21.    The persons on whose behalf this Complaint asserts claims in connection with the John

Doe Telephone Calls are the putative members of the Federal Robocall Class.

         22.    The persons on whose behalf this Complaint asserts claims in connection with the

telephone calls described in paragraph “19” are the putative members of the Federal Do-Not-Call

Class.

         23.    The persons on whose behalf this Complaint asserts claims in connection with the New

York Telephone Calls are the putative members of the New York Class.

         24.    On July 16, 2019, a New York Telephone Call was placed to a residential telephone

number (“Bank’s Telephone Number”) of which Bank was a regular and customary user and that was

assigned to a residence in the Eastern District of New York.

         25.    On July 17, 2019, a New York Telephone Call was placed to Bank’s Telephone

Number.

         26.    On July 30, 2019, a New York Telephone Call was placed to Bank’s Telephone

Number.

         27.    On August 1, 2019, a New York Telephone Call was placed to Bank’s Telephone

Number.


                                                  3
Case 1:21-cv-03796-MKB-SJB Document 1 Filed 07/06/21 Page 4 of 9 PageID #: 6




        28.     On August 6, 2019, a New York Telephone Call was placed to Bank’s Telephone

Number.

        29.     On August 7, 2019, a New York Telephone Call was placed to Bank’s Telephone

Number.

        30.     On August 7, 2019, a second New York Telephone Call was placed to Bank’s

Telephone Number.

        31.     As of the placement of each of the telephone calls described in paragraphs “25”

through “30,” Bank’s Telephone Number had been registered on the National Do-Not-Call Registry

for at least 31 days.

        32.     The John Doe Telephone Calls were not preceded by the written consent of anyone

who had the legal authority to provide such consent.

        33.     The New York Telephone Calls were placed with equipment that was capable of

storing telephone numbers to be called and that was used, either alone or in conjunction with other

equipment, to disseminate a prerecorded message to the telephone numbers that were called without

the use of an operator.

        34.     The Prerecorded Message of the New York Telephone Calls (the “New York

Prerecorded Message”) did not state the name of the person on whose behalf the New York

Telephone Calls were placed.

        35.     The New York Prerecorded Message did not state the address of the person on whose

behalf the New York Telephone Calls were placed.

        36.     The New York Prerecorded Message did not state the telephone number of the person

on whose behalf the New York Telephone Calls were placed.




                                                4
Case 1:21-cv-03796-MKB-SJB Document 1 Filed 07/06/21 Page 5 of 9 PageID #: 7




                                  FIRST CAUSE OF ACTION

       37.     Bank repeats and re-alleges, and incorporates herein, each and every allegation

contained in paragraphs “1” through “36” inclusive of this Complaint as if fully set forth herein.

       38.     John Doe violated 47 U.S.C. Section 227(b)(1) with respect to Bank and the other

putative members of the Federal Robocall Class.

       39.     Bank and the other putative members of the Federal Robocall Class are entitled to an

Order, pursuant to 47 U.S.C. Section 227(b)(3)(A), enjoining John Doe from violating 47 U.S.C.

Section 227(b)(1).

       40.     Bank and the other putative members of the Federal Robocall Class are entitled to

statutory damages of $500 per violation pursuant to 47 U.S.C. Section 227(b)(3)(B).

       41.     In the event that John Doe willfully or knowingly violated 47 U.S.C. Section

227(b)(1), Bank and the other putative members of the Federal Robocall Class are entitled to up an

additional $1,000 per violation pursuant to 47 U.S.C. Section 227(b)(3)(C).

                                SECOND CAUSE OF ACTION

       42.     Bank repeats and re-alleges, and incorporates herein, each and every allegation

contained in paragraphs “1” through “36” inclusive of this Complaint as if fully set forth herein.

       43.     John Doe violated 47 C.F.R. Section 64.1200(c)(2) with respect to Bank and the other

putative members of the Federal Do-Not-Call Class.

       44.     Bank and the other putative Members of the Federal Do-Not-Call Class are entitled

to an Order, pursuant to 47 U.S.C. Section 227(c)(5)(A), enjoining John Doe from violating 47

C.F.R. Section 64.1200(c)(2).

       45.     Bank and the other putative Members of the Federal Do-Not-Call Class are entitled

to statutory damages of $500 per violation pursuant to 47 U.S.C. Section 227(c)(5).



                                                  5
Case 1:21-cv-03796-MKB-SJB Document 1 Filed 07/06/21 Page 6 of 9 PageID #: 8




       46.     In the event that John Doe willfully or knowingly violated 47 C.F.R. Section

64.1200(c)(2), Bank and the other putative Members of the Federal Do-Not-Call Class are entitled

to up an additional $1,000 per violation pursuant to 47 U.S.C. Section 227(c)(5).

                                  THIRD CAUSE OF ACTION

       47.     Bank repeats and re-alleges, and incorporates herein, each and every allegation

contained in paragraphs “1” through “36” inclusive of this Complaint as if fully set forth herein.

       48.     John Doe violated GBL Section 399-p(3)(a) with respect to Bank and the other

putative members of the Federal Robocall Class.

       49.     Bank and the other putative members of the New York Class are entitled to an Order,

pursuant to GBL Section 399-p(9), enjoining John Doe from violating GBL Section 399-p(3)(a).

       50.     Bank and the other putative members of the New York Class are entitled to statutory

damages of $50 pursuant to GBL Section 399-p(9).

       51.     Bank and the other putative members of the New York Class are entitled to reasonable

legal fees pursuant to GBL Section 399-p(9).

                                     CLASS ALLEGATIONS

       52.     Bank, pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure,

brings this action individually, and as a Class Action pursuant to Federal Rules of Civil Procedure

23(a) and 23(b)(3) on behalf of: (i) the other putative members of the Federal Robocall Class; (ii) the

other putative members of the Federal Do-Not-Call Class; and (iii) the other putative members of the

New York Class.

       53.     Bank believes, with respect to the Federal Robocall Class, the Federal Do-Not-Call

Class, and the New York Class (the “Classes”), that there are at least hundreds of persons whose

claims are similar to Bank’s individual claims, and, furthermore, that Bank’s individual claims are

typical of the claims of the other putative members.

                                                  6
Case 1:21-cv-03796-MKB-SJB Document 1 Filed 07/06/21 Page 7 of 9 PageID #: 9




        54.     Bank would fairly and adequately protect the interests of each Class. Bank has no

interests that are antagonistic to, or in conflict with, the putative members of the Classes. Indeed,

Bank’s interests are, for purposes of this litigation, coincident with the interests of the other putative

members of the Classes.

        55.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Because the membership of each of the Classes would be so

numerous that joinder of all of the putative members of the Classes would be impracticable, and

because the damages suffered by most of the putative members of the Classes are too small to render

prosecution of the claims asserted herein economically feasible on an individual basis, the expense and

burden of individual litigation make it impracticable for putative members of the Classes to adequately

address the wrongs complained of herein. Bank knows of no impediments to the effective

management of this action as a class action.

        56.     Common questions of law and fact predominate over questions that affect only

individual putative members of the Federal Robocall Class. Among these questions are:

        (i)     whether John Doe violated Section 227(b)(1) of the TCPA;

        (ii)    whether John Doe willfully or knowingly violated Section 227(b)(1) of the TCPA;

        (iii)   whether the putative members of the Federal Robocall Class are entitled to injunctive
                relief as a result of John Doe’s violations of Section 227(b)(1) of the TCPA; and

        (iv)    whether the putative members of the Federal Robocall Class are entitled to damages
                as a result of John Doe’s violations of Section 227(b)(1) of the TCPA, and, if so, how
                much.

        57.     Common questions of law and fact predominate over questions that affect only

individual Federal Do-Not-Call Class Members. Among these questions are:

        (i)     whether John Doe violated 47 C.F.R. Section 64.1200(c)(2);

        (ii)    whether John Doe willfully or knowingly violated 47 C.F.R. Section 64.1200(c)(2);


                                                    7
Case 1:21-cv-03796-MKB-SJB Document 1 Filed 07/06/21 Page 8 of 9 PageID #: 10




         (iii)   whether the members of the Federal Do-Not-Call Class are entitled to injunctive relief
                 as a result of John Doe’s violations of 47 C.F.R. Section 64.1200(c)(2); and

         (iv)    whether the members of the Federal Do-Not-Call Class are entitled to damages as a
                 result of John Doe’s violations of 47 C.F.R. Section 64.1200(c)(2), and, if so, how
                 much.

         58.     Common questions of law and fact predominate over questions that affect only

individual putative members of the New York Class. Among these questions are:

         (i)     whether John Doe violated GBL Section 399-p(3)(a);

         (ii)    whether the putative members of the New York Class are entitled to injunctive relief
                 as a result of John Doe’s violations of GBL Section 399-p(3)(a);

         (iii)   whether the putative members of the New York Class are entitled to damages as a
                 result of John Doe’s violations of GBL Section 399-p(3)(a); and

         (iv)    whether the putative members of the New York Class are entitled to reasonable legal
                 fees as a result of John Doe’s violations of GBL Section 399-p(3)(a).

                                     PRAYERS FOR RELIEF

         WHEREFORE, Plaintiff intends to demand judgment against Defendant as follows:

         (a)     Pursuant to 47 U.S.C. Section 227(b)(3)(A), an order enjoining Defendant from

violating 47 U.S.C. Section 227(b)(1);

         (b)     Pursuant to 47 U.S.C. Section 227(b)(3)(B), statutory damages of $500 per violation

of 47 U.S.C. Section 227(b)(1) for Plaintiff and the other putative members of the Federal Robocall

Class;

         (c)     Pursuant to 47 U.S.C. Section 227(b)(3)(C), up to $1,000 of statutory damages for

Plaintiff and the other putative members of the Federal Robocall Class, in addition to the statutory

damages prayed for in the preceding paragraph, if the Court finds that Defendant knowingly or

willfully violated 47 U.S.C. Section 227(b)(1);

         (d)     Pursuant to 47 U.S.C. Section 227(c)(5)(A), an order enjoining Defendant from

violating 47 C.F.R. § 64.1200(c)(2);

                                                   8
Case 1:21-cv-03796-MKB-SJB Document 1 Filed 07/06/21 Page 9 of 9 PageID #: 11




         (e)   Pursuant to 47 U.S.C. Section 227(c)(5)(B), statutory damages of $500 per violation

of 47 C.F.R. § 64.1200(c)(2) for Plaintiff and the other putative members of the Federal Do-Not-Call

Class;

         (f)   Pursuant to 47 U.S.C. Section 227(c)(5)(C), up to $1,000 of statutory damages for

Plaintiff and the other putative members of the Federal Do-Not-Call Class, in addition to the statutory

damages prayed for in the preceding paragraph, if the Court finds that Defendant knowingly or

willfully violated 47 C.F.R. § 64.1200(c)(2);

         (g)   Pursuant to New York General Business Law Section 399-p(9), damages of $50 per

violation of New York General Business Law Section 399-p(3)(a) for Plaintiff and the other putative

members of the New York Class;

         (h)    Pursuant to New York General Business Law Section 399-p(9), an order enjoining

Defendant from violating New York General Business Law Section 399-p(3)(a);

         (i)    Pursuant to New York General Business Law Section 399-p(9), reasonable legal fees

for Plaintiff and the other putative members of the New York Class; and

         (j)   An award, to Plaintiff and the other putative members of each Class, of the costs and

disbursements of this action, and such other and further relief as the Court deems just and proper.

Dated: July 6, 2021
                                                               Respectfully submitted,

                                                                s/ Todd C. Bank
                                                               TODD C. BANK,
                                                                ATTORNEY AT LAW, P.C.
                                                               119-40 Union Turnpike
                                                               Fourth Floor
                                                               Kew Gardens, New York 11415
                                                               (718) 520-7125
                                                               By Todd C. Bank

                                                               Counsel to Plaintiff



                                                  9
